UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1219


ROGER LEE LOUGHRY, SR.,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:14-cv-02208-SAG)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Lee Loughry, Sr., Appellant Pro Se. Amy C. Rigney, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roger    Lee    Loughry,   Sr.,   appeals     the        magistrate   judge’s *

order    granting    Defendant’s   motion     to   dismiss       Loughry’s    civil

action for lack of jurisdiction.             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons identified in the magistrate judge’s order.                    See Loughry

v. Colvin, No. 1:14-cv-02208-SAG (D. Md. Jan. 21, 2015).                         We

deny Loughry’s motions for summary judgment and discovery.                       We

dispense     with    oral   argument   because          the    facts   and    legal

contentions    are    adequately   presented       in    the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




     * With the parties’ consent, the magistrate judge exercised
jurisdiction over this litigation, as authorized by 28 U.S.C.
§ 636(c)(1) (2012).



                                       2